UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number811-06671 DWS Global High Income Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 4/30/2011 ITEM 1. REPORT TO STOCKHOLDERS APRIL 30, 2011 Semiannual Report to Stockholders DWS Global High Income Fund, Inc. Ticker Symbol: LBF Contents 3 Performance Summary 5 Portfolio Summary 7 Investment Portfolio 13 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Cash Flows 16 Statement of Changes in Net Assets 17 Financial Highlights 18 Notes to Financial Statements 28 Dividend Reinvestment and Cash Purchase Plan 32 Other Information 43 Additional Information 44 Privacy Statement The fund's primary investment objective is to seek high current income; capital appreciation is a secondary investment objective. Closed-end funds, unlike open-end funds, are not continuously offered. There is a one time public offering and once issued, shares of closed-end funds are sold in the open market through a stock exchange. Shares of closed-end funds frequently trade at a discount to net asset value. The price of the fund's shares is determined by a number of factors, several of which are beyond the control of the fund. Therefore, the fund cannot predict whether its shares will trade at, below or above net asset value. Bond and loan investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Floating rate loans tend to be rated below investment grade and may be more vulnerable to economic or business changes than issuers with investment-grade credit. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. Leverage results in additional risks and can magnify the effect of any gains or losses. This report is sent to the stockholders of the DWS Global High Income Fund, Inc. for their information. It is not a prospectus, circular, or representation intended for use in the purchase or sale of shares of the fund or of any securities mentioned in the report. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary April 30, 2011 All performance shown is historical, assumes reinvestment of all dividend and capital gain distributions, and does not guarantee future results. Investment return and principal value fluctuate with changing market conditions so that, when sold, shares may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund specific data and performance are provided for informational purposes only and are not intended for trading purposes. Average Annual Return as of 4/30/11 6-Month‡ 1-Year 3-Year 5-Year 10-Year Based on Net Asset Value(a) 1.17% 10.34% 5.77% 6.85% 13.07% Based on Market Price(a) -3.40% 11.69% 7.29% 7.35% 13.50% JPMorgan Emerging Markets Bond Global Diversified Index(b) -1.38% 9.16% 8.87% 8.49% 10.76% Lipper Closed-End Emerging Markets Debt Funds Category(c) 1.74% 11.85% 9.45% 8.71% 12.80% Sources: Lipper Inc. and Deutsche Investment Management Americas Inc. ‡Total returns shown for periods less than one year are not annualized. aTotal return based on net asset value reflects changes in the Fund's net asset value during each period. Total return based on market value reflects changes in market value. Each figure assumes that dividend and capital gain distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the Fund's shares traded during the period. b The JPMorgan Emerging Markets Bond Global Diversified Index tracks total returns for US-dollar-denominated debt instruments issued by emerging-market sovereign entities, including Brady bonds, loans and Eurobonds, and quasi-sovereign entities. The index limits exposure to any one country. Index returns, unlike Fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. cLipper's Closed-End Emerging Markets Debt Funds category represents funds that seek either current income or total return by investing at least 65% of total assets in emerging market debt securities, where "emerging market" is defined by a country's GNP per capita or other economic measures. Lipper figures represent the average of the total returns based on net asset value reported by all of the closed-end funds designated by Lipper Inc. as falling into the Closed-End Emerging Markets Debt Funds category. Category returns assume reinvestment of all distributions. It is not possible to invest directly in a Lipper category. Net Asset Value and Market Price As of 4/30/11 As of 10/31/10 Net Asset Value $ $ Market Price $ $ Prices and Net Asset Value fluctuate and are not guaranteed. Distribution Information Six Months as of 4/30/11: Income Dividends $ April Income Dividend $ Current Annualized Distribution Rate (based on Net Asset Value) as of 4/30/11+ % Current Annualized Distribution Rate (based on Market Price) as of 4/30/11+ % +Current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value/market price on April 30, 2011. Distribution rate simply measures the level of dividends and is not a complete measure of performance. Distribution rates are historical, not guaranteed, and will fluctuate. Lipper Rankings — Closed-End Emerging Markets Debt Funds Category as of 4/30/11 Period Rank Number of Funds Tracked Percentile Ranking (%) 1-Year 7 of 8 78 3-Year 8 of 8 89 5-Year 7 of 7 88 10-Year 4 of 6 58 Source: Lipper Inc. Rankings are historical and do not guarantee future results. Rankings are based on net asset value total return with distributions reinvested. Portfolio Summary Asset Allocation (As a % of Investment Portfolio excluding Cash Equivalents) 4/30/11 10/31/10 Sovereign Bonds 39% 58% Financials 21% 12% Telecommunication Services 8% 3% Consumer Discretionary 8% 6% Materials 7% 4% Loan Participations and Assignments 7% 3% Industrials 3% 1% Consumer Staples 2% — Utilities 2% 1% Health Care 1% 1% Energy 1% 2% Information Technology 1% — Collateralized Mortgage Obligations — 7% Commercial Mortgage-Backed Securities — 2% 100% 100% Asset allocation is subject to change. Geographical Diversification (As a % of Investment Portfolio excluding Cash Equivalents) 4/30/11 10/31/10 United States 23% 23% Brazil 13% 3% Russia 7% 8% Venezuela 4% 6% Uruguay 4% 4% Luxembourg 4% — Panama 4% 2% Bermuda 3% — Colombia 3% 3% Argentina 3% 4% Philippines 3% 4% Lithuania 3% 1% Ukraine 3% 4% Croatia 3% — Chile 3% 4% Australia 2% — France 2% — Kazakhstan 2% 3% Indonesia — 6% Turkey — 6% Peru — 3% Lebanon — 3% Egypt — 3% Ghana — 2% El Salvador — 2% Other 11% 6% 100% 100% Geographical diversification is subject to change. Currency Exposure* (As a % of Investment Portfolio excluding Cash Equivalents) 4/30/11 10/31/10 United States Dollar % 98 % Euro 0
